COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued at Chesapeake, Virginia


VINCENT DEPAUL MEDLEY, A/K/A
 DEPAUL VINCENT MEDLEY, A/K/A
 JOHN DEPAUL MEDLEY, A/K/A
 LEE MEDLEY, A/K/A                       MEMORANDUM OPINION * BY
 JOHNNY MEDLEY                            JUDGE RICHARD S. BRAY
                                              APRIL 9, 2002
v.   Record No. 1317-01-1

COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                     AND COUNTY OF JAMES CITY
                 Samuel Taylor Powell, III, Judge

          Sheree Twine Konstantinou (Williamsburg Law
          Group, PLC, on brief), for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Vincent DePaul Medley (defendant) was convicted by a jury of

arson in violation of Code § 18.2-81.   On appeal, he challenges

the sufficiency of the evidence to support the conviction.

Finding no error, we affirm.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, granting

to it all reasonable inferences fairly deducible therefrom.     See

Traverso v. Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721

(1988).   The jury's verdict will not be disturbed unless plainly

wrong or without evidence to support it.    See id.   The credibility

of a witness, the weight accorded the testimony, and the

inferences to be drawn from proven facts are matters solely for

the fact finder's determination.    See Long v. Commonwealth, 8
Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

                                   I.

     In October 2000, Tracy Bassett was residing with her

brother, Bruce Bassett, at his home in James City County.       Ms.

Bassett and defendant were romantically involved, and he was

"staying" in the home "off and on."     Ms. Bassett regularly

borrowed her brother's automobile, a 1989 Pontiac Firebird, for

her purposes and "to carry [defendant] to work in the

morning[s]."

     On October 27, 2000, Ms. Bassett and defendant argued, he

assaulted her, and Bruce Bassett (Bassett) ordered him from the

house.    Bassett then drove defendant to a nearby store, "dropped

him off," and advised he could no longer reside in the home.

The following day, defendant visited Ms. Bassett at her

employment, noted she "didn't drive [the] car this morning," and



                                - 2 -
commented, "don't worry about it because you'll never drive it

again."

     At approximately 7:30-8:00 p.m. that evening, defendant

returned to the Bassett home in an automobile driven by Melvin

Hendrick.   An argument ensued between defendant and Ms. Bassett,

and he was ordered "to leave."    Defendant, a smoker in the

"habit" of carrying a "lighter, matches, whatever," asked for a

cigarette before exiting the house.      Once outside, he returned

to Hendrick's car, explained "he was getting kicked out" and

requested "a ride some place else."      However, Hendrick, aware

"something [wasn't] right," declined and drove away, with

defendant then alone in the yard.

     "About five, ten minutes" later, a neighbor "knocked on the

[Bassett] door" and reported Bassett's car was "on fire."

Bassett "ran out" and observed "flames coming out the driver's

side window of the Firebird," the "front seat on fire."     He had

seen the vehicle minutes before, parked in the "front . . .

lawn," unlocked and with the "driver's window down," and in

"perfect condition."

     Assistant Fire Marshal John T. Black, Jr., an expert in

"the field of arson" assigned to investigate the incident,

examined the burned car "in an effort to locate an accidental

source of ignition."   Black's investigation determined that the

fire had originated in the "front seat area of the passenger

compartment" and disclosed "no accidental sources."     When asked

                                 - 3 -
by defendant's counsel, "Based on your scientific training, do

you have a reasonable idea of how the fire started?," Black

opined that "ordinary combustible materials, paper . . . was

[sic] ignited and probably dropped into the front seat of the

car."

                                  II.

        At trial and, again, on appeal, defendant contends the

evidence was insufficient to support the conviction.       We

disagree.

        To convict for a violation of Code § 18.2-81, "the

Commonwealth must prove the fire was of incendiary origin and

that the [accused] was a guilty agent in the burning."

Augustine v. Commonwealth, 226 Va. 120, 123, 306 S.E.2d 886, 888

(1983).    An incendiary fire is one that involves a deliberate or

intentional burning of property.        See Callahan v. Commonwealth,

8 Va. App. 135, 138, 379 S.E.2d 476, 478 (1989).       "Arson is a

crime of stealth.    The perpetrator is seldom observed, seldom

confesses and, if skillful, leaves few traces of his presence."

Cook v. Commonwealth, 226 Va. 427, 431-32, 309 S.E.2d 325, 329

(1983).    Thus, circumstantial evidence is oftentimes the only

proof of the offense.

        "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."     Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d

                                 - 4 -
864, 876 (1983).   "The Commonwealth need only exclude reasonable

hypotheses of innocence that flow from the evidence, not those

that spring from the imagination of the defendant."        Hamilton v.

Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29 (1993)

(citations omitted).   Whether a hypothesis of innocence is

reasonable is a question of fact.        Cantrell v. Commonwealth, 7
Va. App. 269, 290, 373 S.E.2d 328, 339 (1988).

                       A.   INCENDIARY ORIGIN

     Defendant insists the Commonwealth failed to prove the fire

had an incendiary origin, arguing that Black, while "rul[ing]

out various accidental causes of [the fire]," was unable to "say

for sure just how it started."    Defendant's argument, however,

is belied by the record.

     The investigation and related evidence of Assistant Fire

Marshal Black disclosed "no accidental sources of ignition for

the fire."   Further, Black opined, without objection, that paper

or like "ordinary combustible material[]" had been ignited and

probably dropped in the front seat of the car."       "When a

fact-finder has accepted the testimony of a qualified expert

witness, which negates every reasonable possibility that a fire

was of accidental origin, we cannot hold the evidence

insufficient, as a matter of law, to support a finding that the

fire was of incendiary origin."     Cook, 226 Va. at 432, 309

S.E.2d at 328.



                                 - 5 -
                         B.   CRIMINAL AGENCY

     Defendant next maintains the Commonwealth's evidence failed

to prove the requisite criminal agency, contending the

circumstantial evidence did "nothing more than put [defendant]

in the yard of the Bassett home prior to the fire."     Again, we

disagree.

     The evidence clearly established ill will between defendant

and Ms. Bassett and her brother.    On the morning of the fire,

defendant threatened that Ms. Bassett would "never drive [the

car] again."   Later, the same day, despite prior warnings to

stay away, defendant returned to the Bassett home, was again

ousted, and last seen alone in the darkened yard near the

unlocked vehicle, its front window lowered.     Moments later, the

car was found ablaze from an incendiary fire that began in the

front seat.    Defendant was an habitual smoker, regularly in

possession of a lighter or matches.      Such evidence established

motive, time, means and opportunity, proof clearly sufficient to

support conviction of defendant as the perpetrator.

     Accordingly, we affirm the decision of the trial court.

                                                      Affirmed.




                                 - 6 -